Citation Nr: 0705143	
Decision Date: 02/22/07    Archive Date: 02/27/07

DOCKET NO.  00-10 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a cardiopulmonary 
condition, to include atrial fibrillation and hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Army (Air 
Corps/Air Forces) and the United States Air Force from 
September 1945 to May 1948, August 1951 to June 1955, and 
September 1955 to September 1961.  Additionally, the veteran 
served in the Army National Guard from November 1949 to 
August 1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.

Due to the veteran's advanced age, a motion to advance the 
claim on the docket was granted by the undersigned Veterans 
Law Judge.  

The veteran was afforded a Travel Board Hearing before the 
undersigned Veterans Law Judge in December 2003.  A 
transcript is associated with the claims folder.  


FINDINGS OF FACT

1.  The veteran currently experiences a non-significant heart 
murmur unrelated to any cardiovascular or pulmonary disease. 

2.  The competent medical evidence does not support a finding 
that the veteran's current cardiopulmonary disability, 
manifesting as atrial fibrillation and hypertension, had an 
onset during active military service or within a year after 
separation or is otherwise causally related to service.






CONCLUSION OF LAW

Service connection for a cardiopulmonary disability, to 
include atrial fibrillation and hypertension, is unwarranted.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.159, 3.303, 3.304 (2006).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159.  These notice 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In a March 2001 letter, the veteran was notified of the 
information and evidence needed to substantiate and complete 
his claim.  The veteran was specifically informed as to what 
evidence he was to provide and to what evidence VA would 
attempt to obtain on his behalf.  He was also notified of the 
need to give VA any evidence pertaining to his claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); see Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005); Mayfield v. 
Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).

The Board notes that the National Personnel Records Center 
(NPRC) has reported that the veteran's records may have been 
lost in a fire at that facility.  The United States Court of 
Appeals for Veterans Claims (Court) has held that in cases 
where records once in the hands of the government are lost, 
the Board has a heightened obligation to explain its findings 
and conclusions and to consider carefully the benefit-of-the- 
doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  The analysis below has been undertaken 
with this heightened duty in mind. Jurisprudential precedent 
does not, however, lower the legal standard for proving a 
claim for service connection; but rather, increases the 
Board's obligation to evaluate and discuss in its decision 
all of the evidence that may be favorable to the claimant. 
See Russo v. Brown, 9 Vet. App. 46 (1996).

With respect to the Dingess requirements, the veteran was not 
notified of the evidence necessary to establish an increase 
in disability rating and the effective date of award should 
an increase be granted for his claim as required by 
jurisprudential precedent.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Per the same precedent, however, a 
notification deficiency of this kind is rendered moot when, 
as in this case, the veteran's claim for service connection 
is denied.  Id.   

It is also pertinent to note that the evidence does not show, 
nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  That is, there has been no plausible 
showing of how the essential fairness of the adjudication was 
affected.  See Mayfield v. Nicholson, 19 Vet. App. 103, 128, 
129 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (due process concerns with respect to VCAA notice must 
be pled with specificity).  

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
veteran.  The veteran was afforded a comprehensive 
examination to determine the nature and etiology of the 
disability at issue.  The Board finds that the evidence 
currently of record is sufficient to make an appellate 
decision; there is no duty to provide another examination or 
medical opinion.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 
3.159(c)(2), (3).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  

Legal Criteria

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  With a chronic disease 
shown as such in service, or in the case of cardiovascular 
disease within a year after separation from service, so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes. 38 C.F.R. § 3.303(b).  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology 
after discharge is required to support a claim of service 
connection.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, certain chronic diseases, including 
cardiovascular disease, may be presumed to have been incurred 
in service if they become manifest to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2006).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Analysis

The veteran contends that he has a current cardiopulmonary 
disorder, manifesting principally as hypertension and atrial 
fibrillation, and that this disability had causal origins 
during one of his three periods of military service in the 
United States Army Air Forces and later United States Air 
Force.  He contends, essentially, that a documented 
functional heart murmur appearing on a service medical record 
is the cause of a current disabling cardiopulmonary 
condition.  

As previously mentioned, the veteran's complete service 
medical records are not available, as they were most likely 
destroyed in the 1973 fire at the NPRC.  Despite this, the 
veteran has submitted several independent service medical 
records to support his claim.  Of these records, there are 
two pertinent indications, one showing  "increased 
bronchovascular markings" in May 1948, the other showing a 
"Grade II short systolic [murmur] in the aortic area" that 
was "presumably functional" at discharge from service in 
July 1961.   Other than these two indications, the veteran 
did not have additional cardiovascular or pulmonary 
disabilities noted in the service medical records.  

As regards a current cardiopulmonary disability, the record 
contains multiple clinical indications of a current disorder.  
Regarding a specific diagnosis, VA examination in August 2001 
noted left atrial enlargement, right bundle branch block, old 
septal myocardial infarction, pulmonary function testing 
(PFT) scores of FVC 81-85 percent, FEV1 74-78 percent, ratios 
72-72 percent.  The examiner opined that the veteran's murmur 
was of no clinical significance, as the veteran was able to 
ride his bicycle on the beach near his home for five miles at 
a time without difficulty.  The veteran was hypertensive, 
exhibiting readings of 170/90, 170/86, 170/80 during the 
examination.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, 
Note 1 (for VA evaluation purposes, hypertension means that 
the diastolic blood pressure is predominantly 90 or greater, 
or the systolic blood pressure is 160 or greater).  

The record confirms a significant history for hypertension, 
with multiple findings meeting the VA guidelines for high 
blood pressure in the years after departure from service.  
There is, however, no indication that hypertension began 
while the veteran was in the active military service or 
during a year thereafter.  Specifically, the in-service 
findings show that the veteran exhibited blood pressure 
readings of 130/80 in May 1948, and 122/78 in July 1961.   

As regards a current cardiopulmonary disorder, the record 
shows that Cardiolite stress testing indicated that the 
veteran had a dilated right ventricle with mildly elevated 
pulmonary pressures, assessed as dyspnea in April 2000.  
Prior to this, in February 1998, the veteran had also been 
assessed as having moderate cardiac ischemia.  

Most recently, the veteran has submitted private letters from 
his cardiologist and family physician, dated in January and 
August 2005 respectively, which, upon review of the medical 
evidence of record, categorized the veteran's cardiopulmonary 
disorder as atrial fibrillation and hypertension.  In the 
cardiologist's note, supported by the family physician, the 
veteran was reported to have had mild mitral regurgitation 
noted by echocardiogram (EKG) to have been present since 
1997.  Since that time, the veteran has developed paroxysmal 
atrial fibrillation.  The physician opined that this mild 
regurgitation could cause dilation in the left atrium which 
could in turn increase pulmonary pressures, but as the 
regurgitation was mild, it could not conclusively be linked 
to the fibrillation.  The examiner did report that his 
"current problem" (atrial fibrillation) was likely caused 
by this regurgitation. 

As the findings in this report are not conclusive on if 
mitral regurgitation was due to the heart murmur shown in 
service, the Board dispatched this case to the University of 
Mississippi Medical Center for an independent medical expert 
(IME) opinion.  The IME report found that the veteran's heart 
murmur was indeed mild mitral regurgitation (present since 
service), but did not constitute an underlying symptom of 
valvular heart disease.  The report attributed the onset of 
atrial fibrillation and hypertension to the increase in the 
veteran's age, making a specific point to mention that as the 
veteran's murmur was not significant enough to constitute the 
onset of valvular heart disease, that the relationship 
between it and a later onset of hypertension or atrial 
fibrillation was highly unlikely.  The IME concluded that 
"to a reasonable degree of medical certainty," the veteran 
did not have heart disease at the time of service discharge 
and that any "subsequent cardiopulmonary disorders are not 
service-connected."  

The Board notes that there is a conflict regarding the 
opinions of the veteran's cardiologist (supported by his 
family doctor) and the report of the IME.  Of particular 
note, however, is that the veteran's cardiologist did make 
mention that as the veteran's condition (mitral 
regurgitation) was minor, it was not possible to make a 
conclusive determination on if atrial fibrillation and 
hypertension were caused by it.  As regards the specific 
weighing of the evidence, the Board must assess the 
credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any 
evidence favorable to the claimant. See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

While the veteran's cardiologist is certainly competent to 
report on disorders of the heart, his opinion that a 
relationship between the murmur (regurgitation) and 
fibrillation was "likely," when compared to the evidence of 
the IME, seems less probative.  The physician who conducted 
the IME is a professor of medicine and director of the 
cardiovascular division of the University of Mississippi 
Medical Center (a teaching hospital totally independent of 
VA's healthcare system).  His opinion as an academic 
physician (one responsible for the promulgation of the 
cardiology canon and the training of other cardiac 
physicians) is thus more than an opinion contradictory to 
that of the veteran's private doctor, but comes from a 
professional perspective that is focused on the teaching and 
research of the intricacies of disorders of the heart.  Not 
only this, but the IME physician's opinion took into 
consideration the argument put forward by the veteran's 
cardiologist regarding a potential relationship between a 
murmur and current atrial fibrillation with hypertension and 
effectively dismissed it, due to the lack of severity of the 
veteran's murmur documented in evidence of record.  As such, 
the Board finds the unequivocal IME opinion to be most 
probative, and determines that the competent medical evidence 
does not support a finding that the veteran's heart condition 
was caused by any incident or event in service.  

As regards the murmur itself, the Board notes that the 
veteran had a murmur present in service and continues to have 
one currently per the evidence of record.  Both the August 
2001 VA examination and IME opinion show that the murmur is 
not significant, nor an underlying factor for valvular heart 
disease.  As such, the Board concludes that the veteran's 
murmur, present since service, is indeed an abnormality, but 
is not a representation of an underlying cardiopulmonary 
disorder and thus cannot be a disorder subject to service 
connection.   

As mentioned, the evidence of record does not support a 
finding that the veteran's current cardiopulmonary disorder 
had an onset during his active service.  As this is the case, 
his claim must be denied.  In reaching this determination, 
the Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine, however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).



ORDER

Entitlement to service connection for a cardiopulmonary 
condition, to include atrial fibrillation and hypertension, 
is denied.  


____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


